’This was an appeal by Tucker, one of the defendants, from an order of a vice chancellor overruling his exceptions to the master’s report as to the amount due upon a bond and mortgage. The chancellor decided ... , ° ° that it is irregular, under an order of reference m a mortgage case, which directs the examination of the complainant on oath as to payments, for the master, in the absence of the complainant from state, to examine his solicitor and agent in his stead; without *38a special order of the court for that purpose. But that a defendant who has appeared m the cause cannot except to the master’s report of the amount due, upon that ground ; because he has no interest in that part of the reference; it being a matter which concerns the absentees, exclusively. Order appealed from affirmed with costs; and proceedings remitted.
Who may except to master’s report.